DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed 20 June 2022.
Claims 1, 2, 5, 7, 12, 13, 14, 17, 18, 20, 24, and 32 have been amended 
Claims 3-4, 6, 8-11, 15-16, 19, 21-23, 25-29, and 30-31 have been canceled.
Claims 1, 2, 5, 7, 12, 13, 14, 17, 18, 20, 24, and 32 are currently pending and have been examined. 
This action is made FINAL.  

Terminal Disclaimer
The terminal disclaimer filed on 20 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat No. 11,194,348 and any patent granted on Application Number 16/325089 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments and Remarks
Claim Objections
Claims 2, 5, 12, 13, 14, 17 and 20 were objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and for informalities. Applicant has amended claims 2, 5, 12, 13, 14, 17 and 20 which has overcome the objections.  Accordingly, the objection of claims 2, 5, 12, 13, 14, 17 and 20 has been withdrawn.  
Claim Rejections - 35 USC § 112
Claims 1-2, 5, 7, 12-14, 17-20, 24, 30, and 32 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant has amended or cancelled claims to overcome the 35 USC § 112 rejection of claims 2, 5, 7, and 20, but has not overcome all the 35 USC § 112 rejections of claims 1, 12, 13, 14, 17, 18, 24, and 32 and which are maintained below.  
The examiner notes that the links provided to support Applicant’s position that “super-resolution” is a well-known term were not all accessible by the examiner and were not provided in a format that establishes that the term was known at the effective filing date of the instant application.  Nonetheless, the examiner has withdrawn the 112 indefiniteness rejection.
The following 112 rejections were not addressed in the instant response.  They are repeated below in the rejection (with the line numbers of the previous claim set). 
Claim 1 recites the limitation "one or more markers of anchor units" in line 7.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that claim 1 recites “one or more anchor units comprising a marker” in line 2, but it does not recite that the one or more anchor units each have a marker, and thus, one or markers does not have sufficient antecedent bases.  
Claim 12, line 4 recites “each anchoring unit”. There is insufficient antecedent basis for this limitation in the claim. The examiner notes that claim 1, from which claim 12 depends, recites “one or more anchor units”.
Claim 13 recites “a processor” and “a memory” in line 4, Claim 13 depends from claim 1, which also recites “a processor and memory” in line 5.  It is unclear if the processor and memory of claim 13 is the same processor and memory as that recited in claim 1.  
Claim 14 recites “said UAV” throughout the claim. The examiner notes that claim 1 recites a flying unit in line 3 and claim 13 recites “one or more autonomous unmanned aircraft vehicle (UAV)”.  It is not clear if the UAV recited in claim 14 is the same or different than the flying unit of claim 1.  The examiner will interpret “said anchor-carrying UAV” to be the flying unit and further defining that the flying unit is a UAV.
Claim 14 recites “when finished” throughout the claim. It is unclear what is meant “when finished”.  As best as understood by the examiner, “when finished” means sometime after the harvesting, and will be examined accordingly.   
Claim 17 recites “scans/identifies”. It is unclear if the terms being separated by “/” are meant to be alternatives or equivalents.  
Claim 18 recites identifying/detecting. It is unclear if the terms being separated by “/” are meant to be alternatives or equivalents.  
Claim 24 recites “the generated map” throughout the claim.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 24 recites “each UAV” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that a UAV has not been positively recited in claim 18 from which claim 24 depends.  The examiner will interpret “each UAV” to be the flying unit and further defining that the flying unit is a UAV.
Claim 32 recites “mapping and building a database of an orchard” in line 2.  Claim 32 depends from claim 18 which recites “producing a precise map and database” and “generating a database” It is unclear if the is the same mapping and database building than that claimed in claim 18.  

Double Patenting
Claims 1, 12, and 13 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 13 of U.S. Patent No. 11,194,348. Claims 1, 13, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 6 of copending Application No. 16/325089 (reference application). The Applicant filed a terminal disclaimer filed on 20 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  US Pat No. 11,194,348 and any patent granted on Application Number 16/325089 has been reviewed and is accepted.  Accordingly, the terminal disclaimer filed 20 June 2022 obviates the nonstatutory double patenting rejection.   
Claim Rejections - 35 USC § 102 and 35 USC § 103
Claim(s) 1, 2, and 5 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reijersen Van Buueren (US PG Pub. 2017/0083024, hereinafter "Reijersen").  Claims 7, 12, 17-20 24, 30 and 32 were rejected under 35 U.S.C. 103 as being unpatentable over Reijersen in view of Calleija (WO 2016/123656, hereinafter “Calleija”). Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Reijersen and Calleija, as applied above and further in view of Burema et al (US PG Pub. 2014/0303814, hereinafter "Burema ").
The examiner notes that all pending claims have been amended.  
Regarding the 35 U.S.C. 102(a)(2) rejection of claim(s) 1, 2, and 5 as being anticipated by Reijersen, the Applicant has amended claim 1 to recited “one or more anchor-carrying unmanned aircraft vehicles (UAV) comprising a marker.  
Applicant argues that:
The present invention is aimed at providing a unique computerized system designed to enable mapping of an orchard using flying drones (UAVs), wherein the map can later be used by harvesting flying drones for navigation within the mapped orchard. Contrary to that, Reijersen describes systems and methods for navigating an agricultural ground vehicle on land using real-time imaging and landmark(s). 
The examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wherein map can later be used by harvesting flying drones for navigation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, claim 1 is directed to developing a map using a drone to identify one or markers.  Reijersen discloses this as evidenced in the Office action of 25 March 2022.  
Notably, the alleged mapping system of Reijersen differs from the presently claimed mapping system in at least the following points: 
- as also noted by the Examiner, Reijersen uses fixed markers/landmarks that are fixed to the ground. Contrary to Reijersen, the markers according to the embodiments of the present invention are not fixed to the ground, but are shiftable within the orchard since they are part-of (or carried-by) the anchor-carrying UAV; and 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., shiftable anchors) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, the examiner notes that the Reijersen teaches that the markers can be fixed or transportable (e.g. the marker on agriculture vehicle).  Further the examiner notes that Applicant’s claim 20 teaches that the position of the anchor is fixed on the ground.  
Applicant also argues that:
in addition, and as noted by the Examiner, Reijersen teaches that the aircraft 50 captures images of both the markers and the ground vehicle moving in the orchard. This is since the captured images are then used to establish the position of the vehicle relative to the markers and enable navigation of the vehicle in the orchard. However, this also contradicts the present invention, since the present  
flying unit with the camera is not intended to capture images of the harvester itself, but only of the markers for mapping of the orchard - before the harvester even reaches the orchard, and there is no direct association/connection between this flying unit and the navigation of the harvester(s) in the orchard.

The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., capturing images of only the markers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Finally, Applicant argues that “Accordingly, it is respectfully submitted that a skilled artisan reading Reijersen would have had no incentive or teaching to first use the aircraft 50 for mapping the orchard, and then send the harvester(s) into the orchard without the presence of said aircraft 50 for guiding the harvester(s), as in the present invention.”  The Applicant appears to be conflating obviousness with anticipation.  There is no requirement to provide an incentive or motivation for an anticipation rejection.   Further, as discussed above, the claim at hand does not recite first using the aircraft for mapping and then sending the harvesters into the orchard without the presence of the aircraft.  
The examiner notes that patents are relevant as prior art for all they contain.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed."). See also MPEP § 2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively.
The examiner acknowledges that claim 1 has been amended to recite “one or more anchor-carrying unmanned aircraft vehicles (UAV) comprising a marker which Reijerson does not teach. Therefore, the rejection has been withdrawn.  It for this reason that a new grounds of rejection is being provided.  However, upon further consideration, a new ground(s) of rejection is made in view of Davidson (US PG Pub. 2017/0323129, hereinafter "Davidson").

Regarding claim 2, Applicant argues that:
Reijersen's statement that the "agriculture vehicle may also be an anchor unit and may have an optical marker ", is irrelevant to the statement of instant claim 2 that refers to the fact that the marker/anchor-unit also includes a positioning unit such as a GPS or LPS that sends exact location-data to the mapping unit (or the flying unit with the camera), so that the final map generated by the mapping unit includes accurate positioning data of the trees within the orchard. Reijersen is completely silent about this possibility, and thus claim 2 is novel and inventive thereover.

The examiner respectfully disagrees. First the examiner notes, that the citation provided in the rejection not only established that the agriculture vehicle may be an anchor unit having an optical marker, but also cited that that the agriculture vehicle also has GPS (see Reijersen ¶3), thus the anchor unit has a GPS.  Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “so that the final map generated by the mapping unit includes accurate positioning data of the trees within the orchard”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the 35 U.S.C. 103 rejection of claims 7, 12, 17-20 24, 30 and 32 as being unpatentable over Reijersen in view of Calleija, 
Regarding claim 7, Applicant argues that “the "robotic arm 40" of Calleija does not correspond to the instantly claimed mechanical arm, for at least the fact that the robotic arm 40 of Calleija refers to a robotic extension arm that is equipped with a harvesting mechanism at its end, and is designed for harvesting, whereas the present mechanical arm is not intended for harvesting but rather to carry, lift and move an anchor unit.”
 In response to applicant's argument that the robotic arm of Calleja does not correspond to the claimed robotic arm because it is designed for harvesting, the examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 12, Applicant submits that the amendment to claim 12 to recite the “mapping unit is designed to build a database of harvesting and fruit status in the orchard” is not obvious or common.  The examiner notes that “designed to…” connotes and intended use and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 17, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Regarding claim 18, Applicant argues that:
Regarding claim 18, there is no arguing that a "method for generating a map" is common practice. However, it is respectfully submitted that the presently claimed method, as well as the resulting map are not at all obvious or common. For instance, the present method is completely autonomous and does not require manual labor, and as such, the placement of the markers is carried out using autonomous anchor-carrying UAVs, the photographing of the orchard is also carried out using an autonomous flying unit, and all other steps of the claimed method are also autonomous. Contrary to that, and contrary to the Office Action's assertion, Reijersen is silent about the possibility of autonomous placement of the markers in the field, and any such assertion can be done only in hindsight after reading the present invention. 

The examiner respectfully disagrees. First the examiner notes, that the citation provided in the rejection establishes that the agriculture vehicle may be an anchor unit having an optical marker.  Further the examiner notes that the agricultural vehicle is driven autonomously (evidenced not only by the discussion in at least the abstract and the background  “A path of the vehicle across the land area is controlled based on the vehicle data and the landmark data” and “In agriculture, when working large areas of land, different vehicles are used, such as tractors and towed farm vehicles such as plows, rippers, disks, planters, applicators, drills and other equipment. A control of the track of such vehicles, i.e. navigating the vehicles, is more and more automated to reduce or avoid intervention by human operators. GPS technology and systems based on a similar global navigational satellite system, GNSS, support self-propelled vehicles in accurately following predetermined tracks, even in dusty and dark conditions…Accordingly, a need exists for an improved method and system for navigating agricultural vehicles on a land area, whereby at least one of the identified disadvantages is reduced or overcome.” And ¶44 “a control device configured for entering basic map information about the land area, the basic map information comprising object data of at least one landmark, and further being configured for controlling a path of the agricultural vehicle across the land area based on the map, the vehicle data and the landmark data.”).  Thus, one ore more anchor units comprising a marker is autonomously placed.  
  Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “photography the predefined zone is autonomously performed”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s arguments that Reijerson teaches that the flying unit takes pictures of the orchard of the harvester contradicts the present method.  The examiner notes that the harvester comprises the anchor and marker in at least one embodiment, as noted above and is used by the overhead UAV for mapping.  This is not in contradiction with the method of the instant application.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., capturing images of only the orchard and not the harvester) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, Reijersen teaches that the flying unit taking the pictures of the orchard, also takes images of the harvester itself to assist in its navigation, which contradicts the present method. 
Applicant further argues:
Finally, the Office Action's referral to Reijersen's statement that the map is built to be "better, more precise knowledge of the land area, which may lead to easier, better or more complete land usage... map coordinates in x and Y, but in addition height... ", as corresponding to the instantly claimed "super resolution image" is improper and inaccurate: as explained, e.g., in par. 6, a "super-resolution" image is not just an image with high resolution, but is a product of a stitching algorithm that combines data from many images into one image that provides an image in which each pixel is assigned-to/receives a GPS position and a LPS, as well as tree ID [see also par. 160]. None of the cited prior art references refer to this feature, which is not at all obvious, even to a skilled artisan in the field.
The examiner notes that Calleija, not Reijersen was relied upon for teaching the super resolution (as discussed in the 25 March 2022 Office Action in paragraph 101).  
Specifically, the Examiner asserted that Reijersen does not explicitly disclose that the invention is used in an orchard or that the image is “super resolution”.  Calleija teaches harvesting an orchar, 88 and d (see at least Calleija ¶2 “harvesting fruit from fruit trees”) and that the image is high quality resolution (see at least Calleija ¶35 “In some embodiments, the sensor comprises a camera adapted to generate a 2-D image of the environment, and the control system includes a mathematical transformation algorithm to correlate the pixel space of the image from the camera to the positions of the actuators in the targeting mechanism and/or the robotic arm. More sophisticated embodiments utilise 3-D imaging and multi-modal sensing for mapping and localisation. Examples of sensors that may be used for mapping and localisation include infrared, ultraviolet, visual, laser ranging or Lidar, hyperspectral, inertial, acoustic and radar-based sensing systems.”). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant has not provided specific arguments for claims 20, 24 and 32.
Regarding Claim 13 Applicant argues: 
Regarding claim 13, it is respectfully submitted that this claim is novel and inventive over the cited prior art for at least the fact that none of the cited prior art discloses or suggested a harvesting UAV that includes a protruding netted cage as in the presently claimed system. Any assertion that Calleija's harvester is similar is inaccurate and improper: the encapsulation mechanism of Calleija has nothing to do with the present protruding netted cage. In fact, Calleija's encapsulation mechanism constitutes the harvesting mechanism, whereas the present protruding netted cage is used to protect the UAV and enable it to penetrate into the tree's leafage to facilitate fruits' harvesting by a dedicated harvesting arm. In fact, Calleija's encapsulation mechanism should be compared with the instant harvesting arm, and not the netted cage, which is unique and not at all obvious.
The examiner respectfully disagress.  As noted Calleija teaches a protruding, netted cage adapted for pushing branches and leaves (see at least Calleija ¶¶9 and 10, See for example Fig. 2, “Preferably, the encapsulation mechanism includes at least two shells supported for relative rotation between the open configuration and the closed configuration…In the closed position, the encapsulation chamber may be almost entirely closed, or partially open, depending upon the shape of the particular produce to be harvested and other structural or functional constraints. In some embodiments, the shells and hence the encapsulation chamber may be perforated by apertures, slots, holes, vents or other openings formed in the shells. In some embodiments, the shells may be defined in whole or in part by wire frame, lattice or similar structures” )
As noted in the Examiner’s interpretation “adapted for” and “adapted to” are intended use limitations. Such intended use limitations do not distinguish a claimed apparatus from a prior art apparatus that satisfies all the structural limitations of the claimed apparatus.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Therefore, the intended use did not impose any limit on the interpretation of the claims. See MPEP 2111.04.  The examiner asserts that the encapsulation method could include perforated by apertures, slots, holes, vents or other openings formed in the shells. In some embodiments, the shells may be defined in whole or in part by wire frame, lattice or similar structures which corresponds to applicant’s netting and there is no structural difference in the claim language.  
The Applicant has not provided specific arguments for claim 14.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the anchor (or anchor unit) and mechanical arm for carrying the anchor unit (see claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the anchor units comprising a marker as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The examiner notes that claim 15A and B are described as illustrating the anchor-carrying drone.  However, the figures do not describe the anchor or how the anchor is carried, nor the mechanical arm for carrying the anchor.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “A” has been used to designate both a cage and a cutting mechanism.  Similarly, reference character “B” has been used to designate at least a front side of the UAV and a cage around the UAV.  There are numerous references (too many to list all the permutations) which designate different elements (e.g. at least elements A-F should be reviewed).  The examiner requests the Applicant’s assistance in correcting all the reference characters such that different parts are not identified with the same reference character and that there are not different reference characters for the same part.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: In Figure 15B, the reference elements A, B, and C are not described.   In figure 22A and 22B, at least reference elements A and C are not described.  Further, Figure 25A has reference element B, however, as best understood by the examiner,  it is not associated with an element of the figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 13, 20, 24 and 32 are objected to because of the following informalities:  
Claim 1 recites “one or more autonomous unmanned aircraft vehicle (UAV)” in line 2.  The examiner believes this should be replaced with “one or more autonomous unmanned aircraft vehicles (UAVs)”.  The examiner recommends the Applicant amend other claims accordingly to recite the plural form of UAV when one or more is recited. For example, in claim 13, line 1.
Claim 24 recites “generated map comprises tree’s ID…”. The examiner recommends replacing the recitation with “generated map comprises a tree’s ID”.  Similarly, in line 6, “tree’s contour” should be replaces with “a tree’s contour”.
Claim 20 recites “a super-resolution image”.  Claim 20 depends form 18 which also recites a super resolution image.
Claim 32 recites “Use of the method of claim 18”.  The examiner interprets the use of a method to be simply a method claim and has examined accordingly.  
Appropriate correction is required.

Claim Interpretation
At least claims 1, 7, 12, 13, and 17 contain statements of intended use such as:
“system for”
“camera for” 
“mechanical arm for”
“UAV for”
“adapted for”
“place for”
“adapted to”
“aircraft for” 
“designed to”
“maneuver said UAV and position the harvesting unit in a place for harvesting the identified fruit”
Such intended use limitations do not distinguish a claimed apparatus from a prior art apparatus that satisfies all the structural limitations of the claimed apparatus.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Therefore, the intended use did not impose any limit on the interpretation of the claims. See MPEP 2111.04 
Further, the examiner notes that claim 17 recites “said anchor-carrying UAV optionally comprises”.  The term “optionally” implies that the following limitation is not required to be met.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “fruit detection unit adapted for” in claim 13, supporting structure found in at least ¶52.
“autonomous landing algorithm and algorithm for” in claims 7 and 17 corresponding structure believed to be found in at least ¶137
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The examiner notes that 15A and B and the accompanying specification describe a UAV that can carry an anchor having a marker (e.g. where the anchor and marker are integral to the UAV).  The specification describes wherein a UAV, “an anchor-carrying UAV”, can carry each anchor unit using a mechanical arm to a different target position within the orchard (see instant application ¶140 and claim 7, 17).  However, the examiner could not find any suggestion wherein the UAV had a anchor and marker integral to the UAV (as shown in Fig. 15A) as well as a mechanical arm for carrying the anchor to different target positions.  As amended claim 1 recites that the “anchor-carrying UAVs are positioned at specific target points within the predetermined zones” and claim 7, which depends from claim 1 recites a “mechanical arm for holding and carrying the anchor unit from one position to another”.  Accordingly, it appears that dependent claim requires both a UAV that has an integral marker as well as one that it carries and places.  Claim 17 has a similar recitation and is rejected for the same reason.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 7, 12-14, 17-20, 24, 30, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While the examiner has made an effort to identify all the issues, the Applicant is respectfully requested to carefully review any amended claims prior to filing a response to this office action.  
The following 112 rejections were not addressed in the instant response.  They are repeated below in the rejection (with the line numbers of the previous claim set). 
Claim 1 recites the limitation "one or more markers of anchor units" in line 7.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that claim 1 recites “one or more anchor units comprising a marker” in line 2, but it does not recite that the one or more anchor units each have a marker, and thus, one or markers does not have sufficient antecedent bases.  
Claim 12, line 4 recites “each anchoring unit”. There is insufficient antecedent basis for this limitation in the claim. The examiner notes that claim 1, from which claim 12 depends, recites “one or more anchor units”.
Claim 13 recites “a processor” and “a memory” in line 4, Claim 13 depends from claim 1, which also recites “a processor and memory” in line 5.  It is unclear if the processor and memory of claim 13 is the same processor and memory as that recited in claim 1.  
Claim 14 recites “said UAV” throughout the claim. The examiner notes that claim 1 recites a flying unit in line 3 and claim 13 recites “one or more autonomous unmanned aircraft vehicle (UAV)”.  It is not clear if the UAV recited in claim 14 is the same or different than the flying unit of claim 1.  The examiner will interpret “said anchor-carrying UAV” to be the flying unit and further defining that the flying unit is a UAV.
Claim 14 recites “when finished” throughout the claim. It is unclear what is meant “when finished”.  As best as understood by the examiner, “when finished” means sometime after the harvesting, and will be examined accordingly.   
Claim 17 recites “scans/identifies”. It is unclear if the terms being separated by “/” are meant to be alternatives or equivalents.  
Claim 18 recites identifying/detecting. It is unclear if the terms being separated by “/” are meant to be alternatives or equivalents.  
Claim 24 recites “the generated map” throughout the claim.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 24 recites “each UAV” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that a UAV has not been positively recited in claim 18 from which claim 24 depends.  The examiner will interpret “each UAV” to be the flying unit and further defining that the flying unit is a UAV.
Claim 32 recites “mapping and building a database of an orchard” in line 2.  Claim 32 depends from claim 18 which recites “producing a precise map and database” and “generating a database” It is unclear if the is the same mapping and database building than that claimed in claim 18.  
The following 112 rejections are in response to the amendment filed 20 June 2022 and have the line numbers based the claims set with the associated date. 
Claim 1, recites “a location of identified one or more markers” in lines 10-11.   Claim 1 previously recites identifying one or more markers in line 8 and “a marker in lines 2-3).  It is not clear if the one or more markers of lines 10-11 is the same or different markers than that claims in line 8 and further, whether it is the same marker that is claimed in lines 2-3.    
Claim 7 recites “said anchor-carrying UAV” in line 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner believes this should be replaced with “one or more anchor-carrying UAVs”. Claims 12 (at least lines 4 and 5-6) and 17 (at least lines 2, 4, and 5)  have similar recitations and are rejected for the same reason.
Claim 13 recites “the harvesting UAVs” in line 13.  There is insufficient antecedent basis for this limitation in the claim. The examiner believes this should be replaced with “the harvesting autonomous UAVs”.  Claims 14 has a similar recitation in lines 2 and 3 and is rejected for the same reason.  
Claim 13, lines 7, 11, 12, 14, 15, 18, 21 all recite “the UAV” or “said UAV”.  It is unclear which UAV that these recitations are referring to as there is at least one or more harvesting autonomous UAVs and at least one or more anchoring UAVs.  Similarly, claim 17 recites “said UAV” in at least lines  24, 25, 26, 27, 29, and 32 and is rejected for the same reasons.  Claim 24 also recites “UAVs” in line 9 and is rejected for the same reason
Claim 14 recites “the harvesting period” in lines 4-5, 9-10 and 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites “a specific target point” in line 4.  Claim 17 depends from claim 1 which also recites “a specific target point”.  It is not clear if the specific target point of claim 17 is the same or different than that of claim1.  
 Claim 17 recites “a satellite or high-flight aircraft for identifying the location of each anchor unit”.  It is not clear if this is the same or different than the flying unit recited in claim 1.  The examiner could not find any description of two different flying units or aircraft, one for taking a plurality of photographs and a separate one for identifying the location of the anchor. For compact prosecution, the examiner will interpret them to be the same and examiner accordingly.  Similarly, claim 17, line 12 recites “a scanning UAV that flies over the orchard and scans…” It is not clear if this is the same or different than the flying unit or the satellite or high-flight aircraft as recited earlier in claim 17 and in claim 1.  
Claim 17, lines 33 recite “trees-line”, “the trees center” and “trees-lines”.  The recitation should be replaced with the appropriate singular or plural possessive noun, the language creates ambiguity in the claim (i.e., “detecting the tree’s position” or “detecting the trees’ position).  The language makes it unclear if the claim is reciting a singular tree’s position or the position of many trees.  A similar lack of clarity is created with the recitation of “trees contour” and “tree-lines position”. 
Claim 18, line 9 recites “the detected markers”. There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that claim 18 previously recites identifying said marker and suggests that the recitation be replaced with “the identified marker”.  
Claim 23 recites “the generated map comprises…” in line 1 and further recites “the generated map or database comprises” in line 9.  The claim is unclear because, as written, the claimer requires the map to comprise the map or database.  Does the map include the database? Does the map include a further map?
Claim 32 recites “an orchard in line 1 and line 2.  Claim 32 depends from claim 18 which also recites an orchard.  It is not clear if the orchard recited in claim 32 line 2 is the same orchard as that recited in claim 32, line 1, and/or the orchard recited in claim 1.
Claims 2, 5, 7, 12-14, and 17 depend from claim 1 and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claim 1.  Claims 20, 24, and 32 depend from claim 18 and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claim 18. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Reijersen Van Buueren (US PG Pub. 2017/0083024, hereinafter "Reijersen") in view of Davidson et al. (US PG Pub. 2017/0323129, hereinafter "Davidson").  
Regarding claim 1, Reijersen discloses a computerized system for mapping an orchard, comprising: 
a) one or more anchor units comprising a marker (see at least Reijersen ¶ 52 “The land area 20, or an area next to the land area 20, further may comprise one or more other landmarks 40, which may have different shapes, features, and colors. In FIG. 1, the landmark 40 is partly spherical, and fixed to the ground at a predetermined position, e.g. by a pole 42 driven in the ground and fixed to the landmark 40” and ¶40 “the landmark is or comprises an optical marker, and the landmark is identified by identifying the marker during image processing.” And ¶25 and ¶26 which disclose more than one landmark, specific fixed objects); 
b) a flying unit equipped with a camera for taking a plurality of photographs of a predetermined zone (see at least Reijersen, aircraft 50, Fig. 1, ¶57 “The aircraft 50 carries at least one camera 54. The camera 54 has a field of view 56 directed downwards, as indicated by dashed lines. The position and altitude of the aircraft 50 is selected such that the camera 54 can provide images of the land area 20 including representations of the vehicle 10 and the landmarks 30, 40”); and 
c) a mapping unit comprising a processor and memory for receiving said plurality of photographs (see at least Reijersen, image processor, for example processor 60, Fig. 1 ¶58 “The aircraft 50 comprises a processing unit 60 which is coupled to the camera 54 (as indicated by dashed line 55) to receive image data therefrom. The processing unit 60 may be wirelessly coupled to the vehicle path control device 16 of the vehicle 10 (as indicated by dashed line 62) for exchange of data, such as vehicle data and/or landmark data” and ¶26 “Note, however, that the (relative) positions as will be determined by the aircraft will be used for and stored in the map to be built. It is this latter, more precise map, that will be used for guiding the agricultural vehicle.” and claim 23. While Reijersen does not explicitly disclose “memory”, the examiner interprets the description of storing to include memory.) and:
 	i) visually identifying one or more markers of anchor units in said photographs and their geographic location (see at least Reijersen ¶40” In an embodiment of the method of the invention, the landmark is or comprises an optical marker, and the landmark is identified by identifying the marker during image processing.” And ¶29 “In embodiments, the object data of the landmark comprise shape data of the landmark, colour data of the landmark and/or predetermined coordinates of the landmark, such as gps-coordinates.”) ; and 
ii) mapping trees identified in said photographs in relation to the location of identified one or more anchor units; wherein one or more anchor units are positioned at a specific target point within said predetermined zone (see at least Reijersen Figure 2, wherein tree, 30 is mapped in relation to anchor unit 40 and wherein the predetermined zone is the land area 20. ¶26 teaches a plurality of trees “ the map will be built on the basis of the basic map information, that may comprise gps coordinates of corners of the land area, of specific fixed objects, or landmarks, such as trees or the like.”).
Reijersen does not disclose where in the anchor units are one or more anchor carrying UAVs.  Davidson discloses wherein the anchors (self-describing fiducials) are carried by the UAV, making the UAVs anchor carrying UAVs (see at least Davidson ¶ ¶46, 47 “ In one embodiment, the system of self-describing fiducials is made up of a fleet of drones or other mobile equipment. For example, along a specific route there may be 10 specialized drones that fly into strategic positions and broadcast their position using one or more self-describing fiducials…Additionally or alternatively, drones may place separate fiducials on surfaces in the GPS denied environment. For example, a drone may gather information about its location and place a printed sticker containing a self-describing fiducial at that location and then move on to a different location to place the next printed sticker… In one example, the drone may simply carry self-describing fiducial modules that are attached to structures or the ground and transmit their location and/or other information. For example, the drone may have a number of self-describing fiducial darts or rounds that can be shot at buildings or structures…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Reijersen with the aforementioned features of Davidson in order to distribute the anchors and markers in an efficient manner that can assist with navigation when GPS information is unavailable or unreliable (see Davidson ¶¶ 29-30, 41).  
Regarding claim 2, the combination of Reiijersen and Davidson disclose the system of claim 1, wherein each one of said one or more anchor-carrying UAV further comprises a positioning unit (see at least Davidson ¶46 “The specialized drones may initially fly at a relatively high altitude to fix their position using available GPS information and register the locations of visual landmarks below them. They can then descend into the urban canyon or GPS denied environment and supplement their IMU data with visual landmarks and any GPS information that may be available. In some embodiments, the drones that are descending into the GPS denied environment may use another portion of the drone fleet above them as fiducials to more accurately determine their position as they descend. Once the lower fiducial drones are in a desired location/distribution, they can secure themselves to surfaces and act as passive or active fiducials to the other drones or other navigating object traffic in the GPS denied area.…”).
Regarding claim 5, the combination of Reiijersen and Davidson disclose the system of claim 1, wherein said one or more anchor-carrying UAVs further comprise a wireless communication unit for transmitting data to said mapping unit (see at least Davidson ¶ 34 “The fiducials may be back illuminated and/or may include modulating intensity or frequency of light to communicate information between other fiducials or to navigating objects. The fiducials may also include wireless communication (318) capabilities that allow for one-way or two-way communication with other fiducials, navigating objects or other elements…”  and  Reijersen ¶15 “The processing unit 60 may be wirelessly coupled to the vehicle path control device 16 of the vehicle 10 (as indicated by dashed line 62) for exchange of data, such as vehicle data and/or landmark data.” and ¶71 wherein the image processor is interpreted as the mapping unit “The image processor of the system of the invention may be part of the processing unit 60, or part of the vehicle path control device 16, or the functions of the image processor may be handled partly in the processing unit 60 and partly in the vehicle path control device 16. When the image processing is performed in the processing unit 60, the image data need not be transmitted wirelessly from the aircraft 50 to the vehicle 10. Instead, the image data may be processed onboard the aircraft 50, and only a limited amount of data needs to be transmitted from the aircraft 50 to the vehicle 10.”).
Regarding claim 17, the combination of Reijersen, and Davidson teach system of claim 1 further comprising at least one of:
- an anchor-carrying unmanned aircraft vehicle (UAV) for carrying each anchor unit to different target positions in the orchard, wherein each anchor unit is positioned at a specific target point by said anchor-carrying UAV and transmits data to said mapping unit, wherein said anchor-carrying UAV optionally comprises (i) a mechanical arm for holding and carrying said anchor unit from one position to another, and/or (ii) an autonomous landing algorithm and algorithm for recalculating updated landing target; or a UAV constituting as an anchor unit (The examiner notes that the term optionally is interpreted as the elements following are not required to meet the limitations, (see at least Davidson ¶ 34 “The fiducials may be back illuminated and/or may include modulating intensity or frequency of light to communicate information between other fiducials or to navigating objects. The fiducials may also include wireless communication (318) capabilities that allow for one-way or two-way communication with other fiducials, navigating objects or other elements…”  and  Reijersen ¶15 “The processing unit 60 may be wirelessly coupled to the vehicle path control device 16 of the vehicle 10 (as indicated by dashed line 62) for exchange of data, such as vehicle data and/or landmark data.” and ¶71 wherein the image processor is interpreted as the mapping unit “The image processor of the system of the invention may be part of the processing unit 60, or part of the vehicle path control device 16, or the functions of the image processor may be handled partly in the processing unit 60 and partly in the vehicle path control device 16. When the image processing is performed in the processing unit 60, the image data need not be transmitted wirelessly from the aircraft 50 to the vehicle 10. Instead, the image data may be processed onboard the aircraft 50, and only a limited amount of data needs to be transmitted from the aircraft 50 to the vehicle 10.” And see at least Davidson ¶ 46 “The specialized drones may initially fly at a relatively high altitude to fix their position using available GPS information and register the locations of visual landmarks below them. They can then descend into the urban canyon or GPS denied environment and supplement their IMU data with visual landmarks and any GPS information that may be available. In some embodiments, the drones that are descending into the GPS denied environment may use another portion of the drone fleet above them as fiducials to more accurately determine their position as they descend. Once the lower fiducial drones are in a desired location/distribution, they can secure themselves to surfaces and act as passive or active fiducials to the other drones or other navigating object traffic in the GPS denied area.”  The examiner interprets the decent and securing themselves to surfaces as landing) ) ;
- a satellite or high-flight aircraft for scanning / identifying the location / position of each anchor unit, and transmitting/delivering said position-data to said mapping unit;
- a scanning UAV that fly over the orchard and scan / identify said markers of said anchor unit(s); and
- a UAV harvesting device as defined 

Claim(s) 7 and 12 rejected under 35 U.S.C. 103 as being unpatentable over by Reijersen and Davidson and in view of Callejia  (WO 2016/123656, hereinafter “Calleija”) .  
Regarding claim 7, the combination of Reijersen and Davidson disclose the system as applied above, but does not disclose wherein said anchor- carrying UAV comprises (i) a mechanical arm for holding and carrying said anchor unit from one position to another, and (ii) an autonomous landing algorithm and algorithm for recalculating updated landing target enabling it to autonomously navigate to different target positions in the orchard.
Calleija teaches UAV comprises (i) a mechanical arm capable of holding and carrying an anchor unit from one position to another (see at least Calleija robotic arm 40, Fig. 6), and (ii) an autonomous landing algorithm and algorithm for recalculating updated landing target enabling it to autonomous navigation to different target positions in the orchard. (see at least Calleija ¶ 33 “In yet further embodiments, the apparatus is mounted to an autonomous unmanned aerial vehicle (UAV)”).
The examiner notes that the instant claim is a system claim that is functionally described.  The examiner asserts that the mechanical arm of Calleija is capable of carrying an anchor despite that Calleija teaches using it for carrying fruit.  The examiner also notes that the anchor of Davidson could be a sphere (Davidson ¶25) which Calleija is adapted to carrying. Finally, the examiner notes that Applicant has not described the structure of the mechanical arm of the anchor-carrying UAV in the specification or the Figures, and has not defined how the structure is different than that of Calleija.    
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a mechanical arm and autonomous algorithm as taught by Calleija with the invention of Reijerson and Davidson to enable automated harvesting, carrying and holding anchors and reduce human intervention. 

Regarding claim 12, the combination of Reijersen and Davidson the system of claim 1, as applied above, and including at least one of the listed a-d: 
a. autonomous navigation and landing of said anchor-carrying UAVs (see at least Davidson ¶ 46 “The specialized drones may initially fly at a relatively high altitude to fix their position using available GPS information and register the locations of visual landmarks below them. They can then descend into the urban canyon or GPS denied environment and supplement their IMU data with visual landmarks and any GPS information that may be available. In some embodiments, the drones that are descending into the GPS denied environment may use another portion of the drone fleet above them as fiducials to more accurately determine their position as they descend. Once the lower fiducial drones are in a desired location/distribution, they can secure themselves to surfaces and act as passive or active fiducials to the other drones or other navigating object traffic in the GPS denied area.”  The examiner interprets the decent and securing themselves to surfaces as landing) ;
However, the combination of Reijersen and Davidson do not explicitly disclose wherein said mapping unit is designed to build a database of harvesting and fruit status in the orchard.  The examiner notes that this recitation is an intended use and does not have patentable weight.  SEP MPEP 2111.02 II.  However, in the interest of compact prosecution, the examiner has provided the following reference to Calleija.  
Calleija discloses building a database of harvesting- and fruit- status in the orchard (see at least Calleija ¶¶ 33-34 which discuss storing state information and generate higher level harvesting plans which corresponds with the database and ¶36 which discusses a prioritization algorithm based on degree of ripeness.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Calleija with the invention of Reijerson in order to harvest fruit based on an opportunity value (see Calleija ¶36).
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Reijersen and  Davidson in view of Calleija, and further in view of Burema et al (US PG Pub. 2014/0303814, hereinafter "Burema ").
Regarding claim 13, Reijerson discloses the system of claim 1, including a computing system comprising a processor and memory (Fig. 1, processor 60) as applied above, but does not explicitly disclose the autonomous unmanned aircraft vehicle (UAV) for harvesting fruit, including:ii) fruit harvesting unit;
iii) an anti-collision system;
iv)a fruit detection unit adapted for calculating a fruit's position in relation to the UAV;
v) a power source; and
vi)a protruding, netted cage adapted for pushing branches and leaves;
wherein:
- said anti-collision system prevents collision of said UAV with obstacles thus enabling autonomous navigation, flight and maneuvering of said UAV towards a predetermined target location;
- said UAV uses fruit position information received from the fruit detection unit in order to maneuver said UAV and position the harvesting unit in a place where it can harvest the identified fruit;
- said cage is adapted to assist the harvesting process by pushing branches and leaves aside to enable the UAV to penetrate into the treetop / leafage and reach fruit inside, and/or providing a counter push when pulling said fruit off a branch by the harvesting unit while the cage.
- said UAV receives trees’ position-contour or trees-line position-contour from pre-mapped database, faces the trees center or perpendicular to trees-lines, and detects fruits when facing the tree.
However, Calleija discloses the autonomous unmanned aircraft vehicle (UAV) for harvesting fruit, including:
i) computing system comprising a memory, a processor (see at least Calleija ¶34 “In some embodiments, multiple harvesting robots are networked and configured to communicate with a central control system, which is adapted to store state information and generate higher level harvesting plans.”);
ii) fruit harvesting unit (see at least Calleija ¶34, “Figure 1 is a perspective view showing part of a horticultural harvesting apparatus with the encapsulation mechanism in the open position adjacent a targeted item of horticultural produce in the form of a piece of fruit to be harvested, according to a first embodiment of the invention”);
iv) a fruit detection unit adapted for calculating a fruit's position in relation to the UAV (see at least Calleija ¶31, “In one embodiment, the apparatus includes a second sensing system for sensing in real time the position and orientation of the encapsulation mechanism, as part of a feedback control loop…. or calculated by means of an open loop control strategy, optionally utilising respective pre-defined intermediate reference or waypoints for actuators regulating the position, orientation and/or encapsulation status of the robotic arm and encapsulation mechanism. In one embodiment, at least one sensor of the sensing system is substantially co-located with the encapsulation mechanism, to facilitate targeting and route-planning.”);
v) a power source (see at least Calleija ¶79; “The UAV 60 incorporates a body 61, four independent rotors 62, drive motors 63 and auxiliary equipment including an onboard power supply, remote communications module, navigational control system including GPS and related hardware and software components, the configuration of which will be generally familiar to those skilled in the art.”) and
vi) a protruding, netted cage adapted for pushing branches and leaves (see at least Calleija ¶¶9 and 10, See for example Fig. 2, “Preferably, the encapsulation mechanism includes at least two shells supported for relative rotation between the open configuration and the closed configuration…In the closed position, the encapsulation chamber may be almost entirely closed, or partially open, depending upon the shape of the particular produce to be harvested and other structural or functional constraints. In some embodiments, the shells and hence the encapsulation chamber may be perforated by apertures, slots, holes, vents or other openings formed in the shells. In some embodiments, the shells may be defined in whole or in part by wire frame, lattice or similar structures” 
wherein:
- said UAV uses fruit position information received from the fruit detection unit in order to maneuver said UAV and position the harvesting unit in a place where it can harvest the identified fruit (see at least Calleija ¶31 “In one embodiment, at least one sensor of the sensing system is substantially co-located with the encapsulation mechanism, to facilitate targeting and route-planning.”);
- said cage is adapted to assist the harvesting process by pushing branches and leaves aside to enable the UAV to penetrate into the treetop / leafage and reach fruit inside, and/or providing a counter push when pulling said fruit off a branch by the harvesting unit while the cage. (see at least Calleija Figures 6 and 13 and further cutting blades ¶20 and 22.  The examiner interprets the arm portion of the cage to be capable of pushing branches and leaves aside and provide a counter push, further, the cutting blades would also provide a counter push. Still further, Calleija teaches at ¶27 the robotic arm has “ 3-axis pan, tilt and yaw gimbal can be used to orient the encapsulation mechanism to further assist the docking and detachment procedure, as the gimbal enables twisting and rolling of the fruit in all directions. In such embodiments, sensors (e.g. force and torque) can be used to sense and control the amount of torque being applied in various rotational degrees of freedom, and force in the various translational degrees of freedom. This functionality can also be useful in selective harvesting of the produce, where the system can be adapted to automatically apply only a limited amount of force or torque in any given combination of axes such that fruit that is not ready to be picked will be indentified (sic) as being harder to detach will not be forcibly harvested by the system, but rather will be automatically left for harvesting in future passes.” The rotating arm is also interpreted as teaching the capability of providing counter pressure as it twist and turns the fruit.)
- said UAV receives trees’ position-contour or trees-line position-contour from pre-mapped database, faces the trees center or perpendicular to trees-lines, and detects fruits when facing the tree.  (see at least Calleija ¶31 “In one embodiment, at least one sensor of the sensing system is substantially co-located with the encapsulation mechanism, to facilitate targeting and route-planning.” And ¶32 “the apparatus is attached to or integrated with an unmanned ground vehicle (UGV), the control of which may be partially or fully automated, as part of an overall environmental scanning, produce targeting, route planning and harvesting control methodology, optionally networked with a plurality of like or complementary autonomous vehicles. In one embodiment, the vehicle is adapted to systematically traverse successive rows of fruit trees, crops, vines or garden beds as part of an automated harvesting process.” And ¶34 “…adapted to store state information and generate higher level harvesting plans” and ¶36 which discusses the algorithm can be prioritized based on angle of approach (e.g. facing the tree), degree of ripeness of target product, etc.).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system of Reijerson and Davidson in the invention of Calleija to enable automated harvesting and reduce human intervention. 
The combination of Reijersen, Davidson and Calleija does not explicitly disclose that the UAV system includes an anti-collision system and wherein the anti-collision system prevents collision of said UAV with obstacles thus enabling autonomous navigation, flight and maneuvering of said UAV towards a predetermined target location.  
Burema teaches an UAV with an anti-collision system and wherein the anti-collision system prevents collision of said UAV with obstacles thus enabling autonomous navigation, flight and maneuvering of said UAV towards a predetermined target location (see at least Burema ¶48 aerial farm robot is semi-autonomous UAV and:¶ 139 “The hovering area is a space demarked in the air with an allocated slot for each aerial farm robot. This slot is used by the aerial farm robot so it can move from and to, and within, the base station while avoiding a collision with another aerial farm robot.” and ¶144 “In other implementations we may install on-board collision avoidance sensors” and ¶147 “Since the possibility of a collision is much higher near a base station than everywhere else, the control system may preempt control over an aerial farm robot as soon as it approaches the belt corridor. The control system then guides the aerial farm robot step-by-step as it refills, changes/recharges batteries, hovers, lands and/or parks.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Burema in the invention of the combined Reijersen, Davidson and Calleija to avoid collision of UAVs that are working in tandem to harvest fruit.  

Claim(s) 18 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over by Reijersen and in view of Callejia  (WO 2016/123656, hereinafter “Calleija”) .  
Regarding claim 18, Reijersen discloses an automatic method for generating a map and database of trees (see at least Reijersen Figure 2, wherein tree, 30 is mapped in relation to anchor unit 40 and wherein the predetermined zone is the land area 20. ¶26 teaches a plurality of trees “the map will be built on the basis of the basic map information, that may comprise gps coordinates of corners of the land area, of specific fixed objects, or landmarks, such as trees or the like.”), comprising the steps of:
a) autonomously placing one or more anchor units comprising a marker at a target point in a predefined zone and obtaining position data for each anchor unit (see at least Reijersen ¶37 “the agricultural vehicle comprises an optical marker, and the vehicle is identified by identifying the marker during image processing”);and ¶40 “the landmark is or comprises an optical marker, and the landmark is identified by identifying the marker during image processing.” And ¶25 and ¶26 which disclose more than one landmark, specific fixed objects)
b) photographing said predefined zone from top view (see at least Reijersen,  Fig. 1, ¶57 “The aircraft 50 carries at least one camera 54. The camera 54 has a field of view 56 directed downwards, as indicated by dashed lines. The position and altitude of the aircraft 50 is selected such that the camera 54 can provide images of the land area 20 including representations of the vehicle 10 and the landmarks 30, 40”);
c) transmitting or transferring the resultant photographs to a mapping unit (see at least Reijersen, processor 60, Fig. 1 ¶58 “The aircraft 50 comprises a processing unit 60 which is coupled to the camera 54 (as indicated by dashed line 55) to receive image data therefrom. The processing unit 60 may be wirelessly coupled to the vehicle path control device 16 of the vehicle 10 (as indicated by dashed line 62) for exchange of data, such as vehicle data and/or landmark data” and ¶26 “Note, however, that the (relative) positions as will be determined by the aircraft will be used for and stored in the map to be built. It is this latter, more precise map, that will be used for guiding the agricultural vehicle.” and claim 23);
d) identifying/detecting said marker of each anchor unit in the photographs (see at least Reijersen ¶40 “…the landmark is or comprises an optical marker, and the landmark is identified by identifying the marker during image processing.” and ¶37 “the agricultural vehicle comprises an optical marker, and the vehicle is identified by identifying the marker during image processing”);
e) comparing the detected markers in said photographs with the position data of each anchor unit (see at least Reijersen ¶60  “In the image 70, a distance L1 expressed in a suitable unit of length, along line 75 (as indicated by a dash-dotted line) between (a center of) tree 30 and (a center of) marker 40 is established by image processing including identification of the tree 30 and the marker 40 in the image 70.”and ¶61 “From the actual positions of the tree 30 and the marker 40 on the land area 20, such as expressed in coordinates, and being at a distance which can be calculated from the coordinates, now the actual position of the vehicle 10 on the land area 20 can be calculated, taking into account the image distances L1 and L2, and angle A1, and/or taking into account the image distances L1 and L3, and angle A2, and/or taking into account the image distances L1, L2 and L3, through known triangulation calculations.” and ¶26 “In this way, the map will be built on the basis of the basic map information, that may comprise gps coordinates of corners of the land area, of specific fixed objects, or landmarks, such as trees or the like.” so that a “more precise map” may be built.) ;
f) identifying/detecting each tree in said predefined zone (see at least Reijersen ¶60  “In the image 70, a distance L1 expressed in a suitable unit of length, along line 75 (as indicated by a dash-dotted line) between (a center of) tree 30 and (a center of) marker 40 is established by image processing including identification of the tree 30 and the marker 40 in the image 70.”);
g) building an image of the predefined zone with exact positioning of each tree within the orchard (see at least Reijersen ¶15 which teaches the invention described builds a map with “better, more precise knowledge of the land area, which may lead to easier, better or more complete land usage. For example, knowing exactly where the land area ends, or where a stream or ditch is, will provide knowledge to guide the agricultural vehicle, which knowledge will not come from gps coordinates of the corners of the land alone, since the ditch may have eroded and so on”; and “The camera 54 onboard the aircraft 50 provides an image 70 of the land area 20 as illustrated in FIG. 2. The image shows top views of the vehicle 10, a tree 30, an optical marker 40, and an obstacle 80, such as a flooded part of the land area 20” and ¶30In embodiments, the position comprises 3 dimensions. In other words, not only ordinary map coordinates in x and y are used, but in addition a height (z coordinate). To determine height in addition to x and y, relative to a starting position, requires not only a reference height, in particular but not necessarily, of the starting position, but also a suitable number of landmarks. Mutual distance(s) may be determined based on at least one reference distance or position (2 or 3 coordinates) or on the basis of a plurality of measurements by the camera system, taken from different positions. Herein, relative positions and angles may be determined in the images, for a calculation of the position of the landmark(s), based on triangulation or the like.” and wherein the camera system can be any suitable type of camera as described in ¶31); and
h) generating a database for harvesting or dilution agro tasks (see at least Reijersen ¶32 “Note that an important aspect of the present invention is that a new map may be built at any time, such as (right or shortly) before performing an agricultural task on the land area, such as mowing or otherwise harvesting, fertilising, and so on.”).
Reijersen does not explicitly disclose that the invention is used in an orchard or that the image is “super resolution”.  Calleija teaches harvesting an orchard (see at least Calleija ¶2 “harvesting fruit from fruit trees”) and that the image is a super resolution image (see at least Calleija ¶35 “In some embodiments, the sensor comprises a camera adapted to generate a 2-D image of the environment, and the control system includes a mathematical transformation algorithm to correlate the pixel space of the image from the camera to the positions of the actuators in the targeting mechanism and/or the robotic arm. More sophisticated embodiments utilise 3-D imaging and multi-modal sensing for mapping and localisation. Examples of sensors that may be used for mapping and localisation include infrared, ultraviolet, visual, laser ranging or Lidar, hyperspectral, inertial, acoustic and radar-based sensing systems.” The multi-modal sensing for mapping and localization of Calleija which combines the information of different sensors corresponds to super resolution as in super resolution is defined in Bannore, provided for support but not relied upon for the rejection. See at least preface and chapter 5.1 and 5.2 “Due to the limited number of sensors available on the digital cameras, the quality of images captured is also limited. Factors such as optical or atmospheric blur and sensor noise can also contribute further to the degradation of image quality. Super-Resolution is an image reconstruction technique that enhances a sequence of low-resolution images or video frames by increasing the spatial resolution of the images. Each of these low-resolution images contain only incomplete scene information and are geometrically warped, aliased, and under-sampled. Super-resolution technique intelligently fuses the incomplete scene information from several consecutive low-resolution frames to reconstruct a highresolution representation of the original scene.” and “ Super-resolution reconstructs high-quality, high-resolution images by exploiting the fact that due to the relative motion between the camera sensor and the true scene, each aliased, under-sampled low-resolution frames acquired contains distinct incomplete and degraded scene information about the true scene. Therefore, in order for super-resolution to acquire this distinct scene information and successfully generate a high-resolution image, accurate knowledge of registration parameters is required for each of the input low-resolution frames. To formally define image registration, it is the process of geometrically aligning two or more images taken at different times, from different viewpoints and/or by different sensors” ). 
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the database for harvesting in the orchard of Calleija with the level of resolution of Calleija to enable automated harvesting based on the level of ripeness and reduce human intervention.
Regarding claim 32, the combination of Reijerson and Calleija, as applied above, further disclose the use of the method for mapping and building a database of an orchard for harvesting (see at least Calleija ¶2 “harvesting fruit from fruit trees” and see at least Reijersen ¶32, “Note that an important aspect of the present invention is that a new map may be built at any time, such as (right or shortly) before performing an agricultural task on the land area, such as mowing or otherwise harvesting, fertilising, and so on.” and wherein Reijersen also teaches one or more trees.). 

Claim(s) 20 rejected under 35 U.S.C. 103 as being unpatentable over by Reijersen and Calleija in view of Davidson.  
Regarding claim 20, the combination of Reijersen and Calleija, as applied above, further comprising a step of using said generated database and map for guiding an autonomous fruit harvesting UAV (see at least Calleija Fig. 8 and ¶34 and 36 “In some embodiments, multiple harvesting robots are networked and configured to communicate with a central control system, which is adapted to store state information and generate higher level harvesting plans. Another variation utilises a decentralised control system, wherein multiple harvesting robots can communicate and coordinate directly between themselves, thereby obviating the need for a central control system.” And “the control system includes a prioritisation algorithm for prioritisation of targets for the apparatus..” based on “opportunity value parameters (e.g. based on degree of ripeness of target produce), or the like.”)  and further Reijersen teaches that the anchor unit can be fixed on the ground.  
However, the combination of Reijerson and Calleija do not explicitly disclose wherein they are fixed autonomously according to and landing algorithm.  
Davidson discloses wherein the anchor units can be fixed autonomously according to a landing algorithm (see at least Davidson ¶ ¶46, 47 “ In one embodiment, the system of self-describing fiducials is made up of a fleet of drones or other mobile equipment. For example, along a specific route there may be 10 specialized drones that fly into strategic positions and broadcast their position using one or more self-describing fiducials…In some embodiments, the drones that are descending into the GPS denied environment may use another portion of the drone fleet above them as fiducials to more accurately determine their position as they descend. Once the lower fiducial drones are in a desired location/distribution, they can secure themselves to surfaces and act as passive or active fiducials to the other drones or other navigating object traffic in the GPS denied area.”  The examiner interprets the decent and securing themselves to surfaces as landing.  “Additionally or alternatively, drones may place separate fiducials on surfaces in the GPS denied environment. For example, a drone may gather information about its location and place a printed sticker containing a self-describing fiducial at that location and then move on to a different location to place the next printed sticker… In one example, the drone may simply carry self-describing fiducial modules that are attached to structures or the ground and transmit their location and/or other information. For example, the drone may have a number of self-describing fiducial darts or rounds that can be shot at buildings or structures…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Reijersen and Calleija with the aforementioned features of Davidson in order to distribute the anchors and markers in an efficient manner that can assist with navigation when GPS information is unavailable or unreliable (see Davidson ¶¶ 29-30, 41).  
Regarding claim 24, the combination of Reijersen and Calleija, as applied above, further disclose the method of claim wherein:
- each pixel within the generated map represents 1-10 cm, and having location (GPS or LPS) information;
- the generated map comprises tree's ID and position:
- the generated map comprises tree's contour, i.e. each tree's leaves and branches and orchard lines:
- the generated map comprises tree's fruit's data (see at least Calleija Fig. 8 and ¶34 and 36 “In some embodiments, multiple harvesting robots are networked and configured to communicate with a central control system, which is adapted to store state information and generate higher level harvesting plans. Another variation utilises a decentralised control system, wherein multiple harvesting robots can communicate and coordinate directly between themselves, thereby obviating the need for a central control system.” And “the control system includes a prioritisation algorithm for prioritisation of targets for the apparatus.” based on “opportunity value parameters (e.g. based on degree of ripeness of target produce), or the like.”);
- the generated map/database comprises layer of identification of each UAV within the field, including said fruit harvesting UAV, and layer of fruit collection baskets, to which harvested fruits are brought.
Claim(s) 18 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over by Reijersen and in view of McPeek (20130325346, hereinafter “McPeek”) .  
Regarding claim 18, Reijersen discloses an automatic method for generating map and database of trees (see at least Reijersen Figure 2, wherein tree, 30 is mapped in relation to anchor unit 40 and wherein the predetermined zone is the land area 20. ¶26 teaches a plurality of trees “the map will be built on the basis of the basic map information, that may comprise gps coordinates of corners of the land area, of specific fixed objects, or landmarks, such as trees or the like.”), comprising the steps of:
a) autonomously placing one or more anchor units comprising a marker at a target point in a predefined zone and obtaining position data for each anchor unit (see at least Reijersen ¶37 “the agricultural vehicle comprises an optical marker, and the vehicle is identified by identifying the marker during image processing”” and ¶40 “the landmark is or comprises an optical marker, and the landmark is identified by identifying the marker during image processing.” And ¶25 and ¶26 which disclose more than one landmark, specific fixed objects);
b) photographing said predefined zone from top view (see at least Reijersen,  Fig. 1, ¶57 “The aircraft 50 carries at least one camera 54. The camera 54 has a field of view 56 directed downwards, as indicated by dashed lines. The position and altitude of the aircraft 50 is selected such that the camera 54 can provide images of the land area 20 including representations of the vehicle 10 and the landmarks 30, 40”);
c) transmitting or transferring the resultant photographs to a mapping unit (see at least Reijersen, processor 60, Fig. 1 ¶58 “The aircraft 50 comprises a processing unit 60 which is coupled to the camera 54 (as indicated by dashed line 55) to receive image data therefrom. The processing unit 60 may be wirelessly coupled to the vehicle path control device 16 of the vehicle 10 (as indicated by dashed line 62) for exchange of data, such as vehicle data and/or landmark data” and ¶26 “Note, however, that the (relative) positions as will be determined by the aircraft will be used for and stored in the map to be built. It is this latter, more precise map, that will be used for guiding the agricultural vehicle.” and claim 23);
d) identifying/detecting said marker of each anchor unit in the photographs (see at least Reijersen ¶40 “…the landmark is or comprises an optical marker, and the landmark is identified by identifying the marker during image processing.” and ¶37 “the agricultural vehicle comprises an optical marker, and the vehicle is identified by identifying the marker during image processing”);
e) comparing the detected markers in said photographs with the position data of each anchor unit (see at least Reijersen ¶60  “In the image 70, a distance L1 expressed in a suitable unit of length, along line 75 (as indicated by a dash-dotted line) between (a center of) tree 30 and (a center of) marker 40 is established by image processing including identification of the tree 30 and the marker 40 in the image 70.”and ¶61 “From the actual positions of the tree 30 and the marker 40 on the land area 20, such as expressed in coordinates, and being at a distance which can be calculated from the coordinates, now the actual position of the vehicle 10 on the land area 20 can be calculated, taking into account the image distances L1 and L2, and angle A1, and/or taking into account the image distances L1 and L3, and angle A2, and/or taking into account the image distances L1, L2 and L3, through known triangulation calculations.” and ¶26 “In this way, the map will be built on the basis of the basic map information, that may comprise gps coordinates of corners of the land area, of specific fixed objects, or landmarks, such as trees or the like.” so that a “more precise map” may be built.) ;
f) identifying/detecting each tree in said predefined zone (see at least Reijersen ¶60  “In the image 70, a distance L1 expressed in a suitable unit of length, along line 75 (as indicated by a dash-dotted line) between (a center of) tree 30 and (a center of) marker 40 is established by image processing including identification of the tree 30 and the marker 40 in the image 70.”);
g) building an image of the predefined zone with exact positioning of each tree within the orchard (see at least Reijersen ¶15 which teaches the invention described builds a map with “better, more precise knowledge of the land area, which may lead to easier, better or more complete land usage. For example, knowing exactly where the land area ends, or where a stream or ditch is, will provide knowledge to guide the agricultural vehicle, which knowledge will not come from gps coordinates of the corners of the land alone, since the ditch may have eroded and so on”; and “The camera 54 onboard the aircraft 50 provides an image 70 of the land area 20 as illustrated in FIG. 2. The image shows top views of the vehicle 10, a tree 30, an optical marker 40, and an obstacle 80, such as a flooded part of the land area 20” and ¶30In embodiments, the position comprises 3 dimensions. In other words, not only ordinary map coordinates in x and y are used, but in addition a height (z coordinate). To determine height in addition to x and y, relative to a starting position, requires not only a reference height, in particular but not necessarily, of the starting position, but also a suitable number of landmarks. Mutual distance(s) may be determined based on at least one reference distance or position (2 or 3 coordinates) or on the basis of a plurality of measurements by the camera system, taken from different positions. Herein, relative positions and angles may be determined in the images, for a calculation of the position of the landmark(s), based on triangulation or the like.” and wherein the camera system can be any suitable type of camera as described in ¶31); and
h) generating a database for harvesting or dilution agro tasks (see at least Reijersen ¶32 “Note that an important aspect of the present invention is that a new map may be built at any time, such as (right or shortly) before performing an agricultural task on the land area, such as mowing or otherwise harvesting, fertilising, and so on.”).
Reijersen does not explicitly disclose that the invention is used in an orchard, though there is discussion of harvesting or that the image is “super resolution”.  McPeak teaches harvesting an orchard (see at least McPeak ¶26 “predicted yield”) and that the image is a super resolution image (see at least McPeak ¶35 “In some embodiments, software performs one or more (e.g., all) of the following functions: a) assembly of point cloud; b) correlation of data to map coordinates; c) refining of video data; and d) geo-registration of point cloud and video data…. And ¶¶ 27-28 “In some embodiments, systems comprise one or more (e.g., all) the following components: survey grade GPS, 3D laser scanners, static and motion imaging (e.g., RGB, multi-spectral, hyper-spectral, NWIR and SWIR), high speed HD video, transport vehicles, computer software, computer processors, and user interfaces…Survey grade GPS receivers determine location to very high accuracy (e.g., 1 inch or less, 1 centimeter or less, etc.).”and  ¶ 37 “The systems and methods described herein find use in detecting disease (e.g., through the addition of multispectral and/or hyperspectral sensors). Hyperspectral imaging works by the development of a digital fingerprint. Unlike a conventional digital camera, which has three bands (red, green, blue) multispectral and hyperspectral imaging use more bands. In the case of multispectral dozens and hundreds for hyperspectral.”)
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Reijersen to use the super resolution of McPeek to improve accuracy and efficiency in identifying crops, crop size in the harvesting of Reijersen.
Regarding claim 32, the combination of Reijerson and McPeek, as applied above, further disclose the use of the method for mapping and building a database of an orchard for harvesting (see at least McPeek 39 “In some embodiments, the data collected using the systems and methods described herein finds use in guiding sprayers through real-time mapping or premapping (e.g., commercial sprayers). Spraying represents a very large part of the budget of a grower and using the right kind of spray (herbicide, pesticide, and/or nutrient), in the proper amount, at the right time can have a dramatic impact on the farmers profitability. In some embodiments, data is collected using the systems and methods described herein (e.g., trunk centroid, tree height, canopy density, canopy diameter, species of tree, longitude and latitude) are used to control the sprayers. This data (e.g., in csv format) tells the sprayer as it travels through the grove from precalculated data, on a per tree bases, when to spray, how long to spray, and what chemicals to spray.” and see at least Reijersen ¶32, “Note that an important aspect of the present invention is that a new map may be built at any time, such as (right or shortly) before performing an agricultural task on the land area, such as mowing or otherwise harvesting, fertilising, and so on.” and wherein Reijersen also teaches one or more trees.). 

Claim(s) 20 rejected under 35 U.S.C. 103 as being unpatentable over by Reijersen and McPeek
Regarding claim 20, the combination of Reijersen and McPeek, as applied above, further comprising 
a step of using said generated database and map for guiding an autonomous fruit harvesting UAV (¶26 “providing yield and harvest date predictions or other information to end users using a user interface. In some embodiments, the technology is used to size fruit while it is still on the tree (e.g., for applications where selective harvest is done based on size” and ¶34-35 “in some embodiments, software analyzes imaging data on a per tree or per vine basis. In some embodiments, data collected for a particular tree or orchard is inserted into a relational database providing connectivity to other industry standard software products. In some embodiments, software performs one or more (e.g., all) of the following functions: a) assembly of point cloud; b) correlation of data to map coordinates; c) refining of video data; and d) geo-registration of point cloud and video data. In some embodiments, the following information is provided to an end user: tree trunk diameter, height of tree, volume of tree, leaf density of tree, color of leaves on tree, GPS location of tree, bar code data for tree, number of blossoms on tree, and an annotated or un-annotated photograph of the tree (see e.g., FIG. 1)…. In some embodiments, the present invention provides methods of analyzing fruit free quality and growth (e.g., including but not limited to, counting blossoms or fruit on the tree or vine (green or ripe), geo-locating plant or trees, determining age and health of tree or vine based on trunk diameter, leaf density, leaf color and overall volume). The methods find use in a variety of research and commercial applications in the agricultural…In some embodiments, the following information is provided to an end user: tree trunk diameter, height of tree, volume of tree, leaf density of tree, color of leaves on tree, GPS location of tree, bar code data for tree, number of blossoms on tree, and an annotated or un-annotated photograph of the tree (see e.g., FIG. 1).” ); and 
generating a super-resolution image and providing GPS positioning for each pixel withon said super-resolution image. (see at least McPeak ¶26 “predicted yield”) and that the image is a super resolution image (see at least McPeak ¶35 “In some embodiments, software performs one or more (e.g., all) of the following functions: a) assembly of point cloud; b) correlation of data to map coordinates; c) refining of video data; and d) geo-registration of point cloud and video data…. And ¶¶ 27-28 “In some embodiments, systems comprise one or more (e.g., all) the following components: survey grade GPS, 3D laser scanners, static and motion imaging (e.g., RGB, multi-spectral, hyper-spectral, NWIR and SWIR), high speed HD video, transport vehicles, computer software, computer processors, and user interfaces…Survey grade GPS receivers determine location to very high accuracy (e.g., 1 inch or less, 1 centimeter or less, etc.).”and  ¶ 37 “The systems and methods described herein find use in detecting disease (e.g., through the addition of multispectral and/or hyperspectral sensors). Hyperspectral imaging works by the development of a digital fingerprint. Unlike a conventional digital camera, which has three bands (red, green, blue) multispectral and hyperspectral imaging use more bands. In the case of multispectral dozens and hundreds for hyperspectral.”)

Allowable Subject Matter
Claims 14 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 14, while the combination of Reijersen, Davidson, Calleija, and Burema teach the system of claim 13, wherein said mapping unit further receives data from said harvesting wherein said data received from said harvesting UAV comprises the quality or ripeness status of fruits on each tree within the orchard during the harvesting period (See at least Calleija ¶ 36, 45, 88 and 89  which teaches the control system includes a prioritization based on the degree of ripeness of the target produce and harvesting the targets in order of priority and moving the next target area, which would harvest all the trees), the combination does note teach that when finished at least one of : (i) number of trees in the orchard; (ii) number of lines in orchard; (iii) position of each tree in the orchard; (iv) number of fruits on each tree within the orchard during the harvesting period and when finished: (v) number of harvested fruits (yield) from each tree during the harvesting period and when finished, and (vi) quality information of each tree during the harvesting period.  
Regarding claim 24, the combination of Reijerson and Calleija or the combination Reijerson and McPeek as applied above, further disclose the method of claim wherein the generated map comprises tree's fruit's data (see at least Calleija Fig. 8 and ¶34 and 36 “In some embodiments, multiple harvesting robots are networked and configured to communicate with a central control system, which is adapted to store state information and generate higher level harvesting plans. Another variation utilises a decentralised control system, wherein multiple harvesting robots can communicate and coordinate directly between themselves, thereby obviating the need for a central control system.” And “the control system includes a prioritisation algorithm for prioritisation of targets for the apparatus.” based on “opportunity value parameters (e.g. based on degree of ripeness of target produce), or the like.” And see at least McPeek ¶35 “In some embodiments, the present invention provides methods of analyzing fruit free quality and growth (e.g., including but not limited to, counting blossoms or fruit on the tree or vine (green or ripe), geo-locating plant or trees, determining age and health of tree or vine based on trunk diameter, leaf density, leaf color and overall volume).” ) but does not explicitly disclose all of the following:
- each pixel within the generated map represents 1-10 cm, and having location (GPS or LPS) information;
- the generated map comprises tree's ID and position:
- the generated map comprises tree's contour, i.e. each tree's leaves and branches and orchard lines; and 
- the generated map/database comprises layer of identification of each UAV within the field, including said fruit harvesting UAV, and layer of fruit collection baskets, to which harvested fruits are brought.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A./Examiner, Art Unit 3662               

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662